6:16-cv-03604-DCC-JDA           Date Filed 11/02/18      Entry Number 355        Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

 The Michelin Retirement Plan and the
 Investment Committee of the Michelin                   Case No.: 6:16-cv-03604-DCC-JDA
 Retirement Plan,

 and

 Chicago Transit Authority Retiree Health
 Care Trust,
                                                               CONFERENCE AND
                         Plaintiffs,                          SCHEDULING ORDER

 v.

 Dilworth Paxson LLP, et al.,

                         Defendants.


         Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
 District, the Court hereby establishes the following schedule for this case. This Scheduling
 Order is entered to administer the trial of this case in a manner consistent with the Federal Rules
 of Civil Procedure’s goal of securing “the just, speedy, and inexpensive determination of every
 action and proceeding.” Fed. R. Civ. P. 1.


       1. Rule 16 Pretrial Conference: The Court wishes to conduct a conference with the
          attorneys of record pursuant to Fed. R. Civ. P. 16. The Court will contact the parties to
          schedule a date for the Rule 16 Conference at the Greenville Courthouse. Matters to be
          taken up at the conference will include all items identified in Rule 16(a) and (c).
          Additionally, counsel shall be prepared to provide the Court with an oral Rule 26(f)
          report.1

       2. Amendment of Pleadings: Any motions to join other parties and to amend the pleadings
          by the Michelin Retirement Plan and the Investment Committee of the Michelin
          Retirement Plan (“Michelin”) shall be filed by October 31, 2018. Any motions to join
          other parties and to amend the pleadings with respect to the claims of Intervenor Plaintiff
          Chicago Transit Authority Retiree Health Care Trust (“RHCT”) shall be filed by the
          latter of: (1) October 31, 2018; or (2) within fourteen (14) days after the Court issues an
          order that denies any part of RHCT’s pending motion to change venue (ECF No. 302). If
          any portion of RHCT’s Motion to Change Venue is granted, this order shall not apply to
          any of RHCT’s claims that are transferred to the United States District Court for the
          District of South Dakota. Amendments as a matter of course shall also be allowed as



                                                   1
6:16-cv-03604-DCC-JDA          Date Filed 11/02/18      Entry Number 355         Page 2 of 2



         provided in Fed R. Civ. P. 15(a)(1)(B).

    3. Expert Disclosures:

            A. Plaintiff(s) shall file and serve a document identifying by full name, address, and
               telephone number each person whom Plaintiff(s) expects to call as an expert at
               trial and certifying that a written report prepared and signed by the expert
               pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report prepared by
               counsel has been disclosed to the other parties by January 31, 2019.

            B. Defendant(s) shall file and serve a document identifying by full name, address,
               and telephone number each person whom Defendant(s) expects to call as an
               expert at trial and certifying that a written report prepared and signed by the
               expert pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report
               prepared by counsel has been disclosed to the other parties by April 1, 2019.

    4. Records Custodians: Counsel shall file and serve affidavits of records custodian
       witnesses proposed to be presented by affidavit at trial no later than May 15, 2019.
       Objections to such affidavits must be made within 14 days after the service of the
       disclosures. See Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule
       16.02(D)(3) (D.S.C.).

    5. Discovery: Discovery shall be completed no later than May 15, 2019. All discovery
       requests shall be served in time for the responses thereto to be served by this date. De
       bene esse depositions must be completed by the discovery deadline. No motions
       relating to discovery shall be filed until counsel have consulted and attempted to
       resolve the matter as required by Local Civil Rule 7.02 (D.S.C.),

    6.    Motions: All dispositive motions, Daubert motions, and all other motions, except those
         to complete discovery, those nonwaivable motions made pursuant to Fed. R. Civ. P. 12,
         and those relating to the admissibility of evidence at trial (other than Daubert motions),
         shall be filed on or before May 31, 2019.

    7. Mediation shall be conducted in this case on or before June 1, 2019. Any party may
       move the Court for an Order requiring mediation after conclusion of discovery. See
       Judge Coggins’ Standing Mediation Order (setting forth mediation requirements).


          The parties’ attention is specifically directed to Local Civil Rule 5.03 (D.S.C.) regarding
 the filing of confidential material. The parties’ attention is also directed to the Court’s website
 regarding instructions or other orders that may be applicable to your case.
                                                                         s/Jacquelyn D. Austin
                                                                ____________________________
                                                                United States Magistrate Judge
 Dated: November 2, 2018
 Greenville, South Carolina

 Pursuant to Local Civil Rule 83.I.06 (D.S.C.), this Order is being sent to local counsel only.

                                                   2
